DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16-17 each has new matter because the original specification and figures fails to disclose and/or illustrate the claimed relationships.  FIG. 3 of the instant application illustrates G1, Gm, and G2 wherein the largest dimension is G1 and fails to support G1<Gm (claim 16) and G1<Gm<G2 (claim 17). Page 15, lines 11-13 of the clean version of the substitute specification filed 05/20/2020 recites “G2 < Gm < G1” which is fails to support the claimed relationships.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 5 states a tire nominal width WA is dimensionless; however, nominal width WA is in millimeters.  It is unclear how a tire nominal width is dimensionless.  Change “dimensionless” to --millimeters--. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775) and JP’124 (JP 06-032124).
Regarding claim 1, JP’303 teaches a pneumatic tire for a passenger car comprising a bead core, a carcass layer, and a rim cushion rubber (machine translation).  FIG. 1 and FIG. 2 each teach a bead core having a predetermined wire arrangement structure.  FIG. 1 illustrates a tire prior to assembly to a rim having minimum distances between a bead base face 18 and the bottom of the bead core.  FIG. 2 illustrates a tire after assembling to the rim having minimum distances between the rim and the bottom of the bead core. 
JP’303 is silent to the carcass layer being turned back to wrap around the bead core and extending across the bead core; however, official notice is taken that a pneumatic tire comprising a carcass layer wrapping around a bead core to form a turn back portion and extending across the bead core is well-known/conventional.
JP’303 does not recite ∆Gm is in a range of 10% to 60%.  However, this claim limitation in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’303 teaches a working example in Table 1 wherein Ti = 3.85 mm, Si = 2.30 mm, To = 4.05 mm, and So = 2.80 mm and the corresponding ∆Gm would be reasonably between ∆G1 and ∆G2. 
The corresponding ∆G1 = (G1before-G1after)/G1before x100 = (Ti-Si/Ti)x100 = ((3.85-2.30)/3.85) x 100 ≈ 40.3%
The corresponding ∆G2 = (G2before-G2after)/G2before x100 = (To-So/To)x100 = (4.05-2.80)/4.05) x 100 ≈ 30.9%
The corresponding ∆Gm should be between 30.9%-40.3% since Gm is in between G1 and G2.
JP’303 is silent to a rubber occupancy ratio; however, FIG. 1 of Samoto teaches a pneumatic tire comprising a carcass layer forming a closed region surrounding a bead core; particularly, the bead filler 9 is not included in the closed region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with a carcass layer forming a closed region that surrounds the bead core wherein a rubber occupancy ratio in the closed region is 15% or less since Samoto shows it is well-known in the tire art to provide a pneumatic tire having a carcass ply forming a closed region that is absent a bead filler, having an extremely low amount of rubber material around the bead core, and is structurally similar to the present invention.
JP’303 does not disclose the claimed bead core formed by arranging wire cross sections of the bead wires in the cross-sectional view in the tire meridian direction; wherein, a layer in which a number of arrangements of the wire cross sections is a maximum in the wire arrangement structure being defined as a maximum arrangement layer; a number of layers in the wire cross section outward in the tire radial direction with respect to the maximum arrangement layer being greater than a number of layers of the wire cross sections inward in the tire radial direction with respect to the maximum arrangement layer; a number of arrangements of the wire cross sections in each layer outward in the tire radial direction with respect to the maximum arrangement layer monotonically decreasing outward in the tire radial direction from the maximum arrangement layer, and a number of arrangement of the wire cross section in the innermost layer in the tire radial direction in the wire arrangement structure being smaller than a number of arrangement of the wire cross section in the maximum arrangement layer.
However, JP’124 teaches a polygonal bead core for a tire formed by winding a bead cord [0005].  FIG. 2 teaches a maximum arrangement layer (L2) having 6 wire cross sections.  The number of layers of the wire cross sections outward in the tire radial direction with respect to the maximum arrangement layer is 2 (L3 and L4).  The number of layers of the wire cross sections inward in the tire radial direction with respect to the maximum arrangement is 1 (L1).  A number of arrangements of the wire cross section decreases by 1 (“monotonically”) outward in the tire radial direction from the maximum arrangement layer (L2, also known as the maximum arrangement layer has 6 wire cross sections, L3 has 5 wire cross sections, and L2 has 4 wire cross sections).  L1 which is the innermost layer in the tire radial direction has 5 wire cross sections. The bead core of JP’124 improves rim assembly performance, provides resistance against rim detachment, and reduces the weight of the tire [0001].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with the claimed bead core wire arrangement structure since FIG. 2 of JP’124 teaches a bead core which satisfies all structural limitations related to the bead core in the claimed invention to obtain the known and predictable results of rim assembly performance, resistance against rim detachment, and reduction of tire weight.
Regarding claim 4, while JP’303 is silent to ∆Gm x [Symbol font/0x61]/WA, ∆Gm in the tire of JP’303 should be between 30.9%-40.3% (see the rejection of claim 1) and JP’303 teaches an automobile tire having a nominal width of 155 mm and illustrates [Symbol font/0x61] substantially 0 degree.
Regarding claim 13, the resulting tire of JP’303 in view of Samoto and JP’124 would satisfy the claimed limitation since FIG. 2 of JP’124 teaches the claimed corner position being an obtuse angle. 
Regarding claim 14, the resulting tire of JP’303 in view of Samoto and JP’124 would satisfy the claimed limitation.  See annotated figure below. 

    PNG
    media_image1.png
    416
    544
    media_image1.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775) and JP’124 (JP 06-032124), as applied to claim 1, and further in view of Ebiko (US 2013/0240107). 
Regarding claim 3, JP’303 is silent to Wc2 x ∆Gm/RD.  However, the tire of JP’303 satisfying the claimed relationship would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since
∆Gm in the tire of JP’303 should be between 30.9%-40.3% (see the rejection of claim 1), 
JP’303 discloses an inner diameter of a working example tire is 13 inches,
FIG. 2 of JP’124 teaches L1 (innermost layer of a bead core) having 5 wire cross sections, 
Ebiko teaches a steel wire (“φ”) of a bead core of a passenger car tire has a diameter from 1.2 to 1.4 mm [0035], and 
providing known dimensions (i.e. diameter of the steel wire of Ebiko) and known bead core arrangements (i.e. JP’124) yields predictable results.
For example: 
Wc2 = 5 x 1.4 mm = 7 mm
∆Gm = 35%
RD= 13 inches
Wc2 x ∆Gm/RD = 7 x 35/13 ≈ 18.8 %<mm/inch

Claims 5-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775) and JP’124 (JP 06-032124), as applied to claim 1, and further in view of Isaka (US 2018/0134097). 
Regarding claim 5, JP’303 is silent to a bead base formed by connecting two types of linear portions with mutually different inclination angles.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with “two types of linear portions with mutually different inclination angle” and satisfying the claimed relationship: 0≤β/[Symbol font/0x61]≤5.0 for the bead base fitting surface because Isaka teaches a bead base bottom surface/fitting surface comprised of a linear portion inclined at an angle [Symbol font/0x61] = 17-24° with respect to the tire axial direction and another linear portion inclined at an angle β = 3 -7° with respect to the axial direction (abstract) for bead engagement and steering stability ([0004]). NOTE: the claimed β corresponds to Isaka’s [Symbol font/0x61] and the claimed [Symbol font/0x61] corresponds to the Isaka’s β.  Refer to TABLE 1 of Isaka for working values of [Symbol font/0x61] and β.
Regarding claim 6, the tire of JP’303 satisfying the claimed relationship: 0.50≤Lr/Lm≤4.0 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Isaka teaches an arc portion 18 (i.e. an “intersection point” where the two types of linear portions with mutually different inclination angles are connected) located in the middle region in the tire width direction of a bead core.  
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bead core of JP’303 having 80°≤ Ɵ1 since official notice is taken that a pneumatic tire comprising a rectangular shaped bead core (i.e Ɵ1 = 90°) is well-known/conventional. The tire of JP’303 having the bead exterior contour of Isaka would satisfy lines 5-11 of claim 7 since Isaka teaches an arc portion 18 (i.e. an “intersection point” where the two types of linear portions with mutually different inclination angles are connected) located in the middle region in the tire width direction of the bead core.  
Regarding claims 16-17, JP’303 is silent to Gm<G1 and G2<GM<G1.  However, these relationships in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Isaka teaches a bead base bottom surface/fitting surface comprised of a linear portion inclined at an angle [Symbol font/0x61] = 17-24° with respect to the tire axial direction and another linear portion inclined at an angle β = 3 -7° with respect to the axial direction (abstract) for bead engagement and steering stability [0004].  In other words, thickness of the bead base bottom increases from a portion having angle β to a portion having angle [Symbol font/0x61] in FIG. 2. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775) and JP’124 (JP 06-032124), as applied to claim 1, and further in view of JP’612 (JP 03-125612) and Kunisawa et al. (US 2016/0152792).
Regarding claim 8, JP’303 is silent to a cushion rubber layer.  However, JP’612 teaches a pneumatic tire comprising an inner liner 4 which is between the innermost layer of the bead core and a rim cushion rubber 5 (FIG. 1).  JP’612 teaches rubber chafer 5 is formed with an inside hard rubber 5H having a hardness 70-85 and an outside soft rubber layer 5S having a hardness 50-65.  The inner liner 4 corresponds to the claimed cushion rubber layer and the rubber chafer corresponds to the rim cushion rubber.  Kunisawa et al. teaches a known rubber composition for an inner liner of a tire having a hardness between 30 and 60.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with “a cushion rubber layer having a lower rubber hardness than the rim cushion rubber, the cushion rubber layer being inserted between the innermost layer of the bead core and the rim cushion rubber” because JP’612 teaches a known configuration of providing an inner liner in a pneumatic tire and discloses typical hardness values for the rubber chafer and Kunisawa et al. teaches a known rubber composition of an inner liner and typical hardness values and providing known configuration with known hardness values for the same type of tire and for the same tire constituent yields predictable results. 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with the cushion rubber layer extending at least from the contact point C1 to the middle point Cm of the bead core in the tire lateral direction since FIG. 1 of JP’612 satisfies the claimed limitation.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775) and JP’124 (JP 06-032124), as applied to claim 1, and further in view of JP’905 (JP 2002-200905). 
Regarding claim 10, JP’303 is silent to an outer reinforcing rubber.  However, JP’905 teaches the hardness of the outer side reinforcing rubber 11 is preferably 65 to 95 degrees in order to secure the tire lateral rigidity and obtain steering stability and the outer side reinforcing rubber 11 is harder than the rim cushion rubber (12) ([0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with “an outer side reinforcing rubber that has a rubber hardness higher than a rubber hardness of the rim cushion rubber, the outer side reinforcing rubber being disposed between the turned back portion of the carcass layer and the rim cushion rubber” since JP’905 teaches a pneumatic tire comprising bead portions wherein each bead portions includes an outer side reinforcing rubber 11 and a rim cushion wherein the hardness of the outer side reinforcing rubber is harder than the rim cushion rubber to obtain steering stability and secure lateral rigidity.
Regarding claim 11, the claimed relationship 0.10≤H3/SH≤0.60 in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’905 teaches a tire size 195/65R15 (“SH”=126.7 mm=195 x 0.65) and TABLE 1, working example 2 teaches hh= 40 mm (“H3”).  Note: H3/SH= 40/126.7 ≈ 0.32.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 such that it satisfies 0.10≤T2/T1≤0.90 since FIG. 3A of JP’905 illustrates the thickness of the outer side reinforcing rubber within the claimed range and T1 is the maximum thickness portion of the outer side reinforcing rubber that is substantially equal to the width of the bead core ([0025]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775) and JP’124 (JP 06-032124), as applied to claim 1, and further in view of Ebiko (US 2013/0240107) and JP’477 (JP 2009-274477). 
Regarding claim 15, JP’303 is silent to 0.30≤La2/La1≤2.00. However, this claimed limitation in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since: 
JP’303 teaches an automobile tire, 
Ebiko teaches a passenger car tire size: 195/65R15 [0049] having a section height = 195 x 0.65 = 126.75 mm wherein a steel wire (“φ”) of a bead core has a diameter from 1.2 to 1.4 mm [0035], 
There are 13 bead wires forming the circumference of the bead core of JP’124
JP’477 teaches L is 10-50% of the tire cross-section height for outstanding load durability, 
La2 = 10% of 126.75 mm ≈ 12.7 mm, 
La1 ≈ 13 x 1.4 mm ≈ 18.2 mm, 
La2/La1 ≈ 12.7/18.2 ≈ 0.70, and 
Providing known dimensions for a pneumatic automobile tire yields predictable results. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775) and JP’905 (JP 2002-200905). 
Regarding claim 18, JP’303 teaches a pneumatic tire for a passenger car comprising a bead core, a carcass layer, and a rim cushion rubber (machine translation).  FIG. 1 and FIG. 2 each teach a bead core having a predetermined wire arrangement structure.  FIG. 1 illustrates a tire prior to assembly to a rim having minimum distances between a bead base face 18 and the bottom of the bead core.  FIG. 2 illustrates a tire after assembling to the rim having minimum distances between the rim and the bottom of the bead core. 
JP’303 is silent to the carcass layer being turned back to wrap around the bead core and extending across the bead core; however, official notice is taken that a pneumatic tire comprising a carcass layer wrapping around a bead core to form a turn back portion and extending across the bead core is well-known/conventional.
JP’303 does not recite ∆Gm is in a range of 10% to 60%.  However, this claim limitation in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’303 teaches a working example in Table 1 wherein Ti = 3.85 mm, Si = 2.30 mm, To = 4.05 mm, and So = 2.80 mm and the corresponding ∆Gm would be reasonably between ∆G1 and ∆G2. 
The corresponding ∆G1 = (G1before-G1after)/G1before x100 = (Ti-Si/Ti)x100 = ((3.85-2.30)/3.85) x 100 ≈ 40.3%
The corresponding ∆G2 = (G2before-G2after)/G2before x100 = (To-So/To)x100 = (4.05-2.80)/4.05) x 100 ≈ 30.9%
The corresponding ∆Gm should be between 30.9%-40.3% since Gm is in between G1 and G2.
JP’303 is silent to a rubber occupancy ratio; however, FIG. 1 of Samoto teaches a pneumatic tire comprising a carcass layer forming a closed region surrounding a bead core; particularly, the bead filler 9 is not included in the closed region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with a carcass layer forming a closed region that surrounds the bead core wherein a rubber occupancy ratio in the closed region is 15% or less since Samoto shows it is well-known in the tire art to provide a pneumatic tire having a carcass ply forming a closed region that is absent a bead filler, having an extremely low amount of rubber material around the bead core, and is structurally similar to the present invention.
JP’303 is silent to an outer reinforcing rubber.  However, JP’905 teaches the hardness of the outer side reinforcing rubber 11 is preferably 65 to 95 degrees in order to secure the tire lateral rigidity and obtain steering stability and the outer side reinforcing rubber 11 is harder than the rim cushion rubber (12) ([0029]).  FIG. 3(A) of JP’905 teaches the outer side reinforcing rubber covering the end portion of the turned back portion of the carcass layer from outward in the tire lateral direction and disposed between the turned back portion of the carcass layer and the rim cushion rubber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with an outer side reinforcing rubber satisfying the claimed hardness relationship and structure as claimed since FIG. 3(A) of JP’905 teaches a pneumatic tire having an outer side reinforcing rubber and a rim cushion rubber as claimed and discloses the hardness of the outer side reinforcing rubber is harder than the rim cushion rubber for steering stability and lateral rigidity.
The claimed relationship 0.10≤H3/SH≤0.30 in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’303 teaches a tire for automobile, Samoto teaches a passenger car tire size of 195/70R14 wherein SH = 195 mm x 0.70 = 136.5 mm, TABLE 1, working example 2 of JP’905 discloses an exemplary height of the outer side reinforcing rubber of hh= 40 mm (“H3”), and using known tire sizes and known heights for passenger car tires yields predictable results.  Note: H3/SH= 40/136.5 ≈ 0.29.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775) and Isaka (US 2018/0134097).
Regarding claim 19, JP’303 teaches a pneumatic tire for a passenger car comprising a bead core, a carcass layer, and a rim cushion rubber (machine translation).  FIG. 1 and FIG. 2 each teach a bead core having a predetermined wire arrangement structure.  FIG. 1 illustrates a tire prior to assembly to a rim having minimum distances between a bead base face 18 and the bottom of the bead core.  FIG. 2 illustrates a tire after assembling to the rim having minimum distances between the rim and the bottom of the bead core. 
JP’303 is silent to the carcass layer being turned back to wrap around the bead core and extending across the bead core; however, official notice is taken that a pneumatic tire comprising a carcass layer wrapping around a bead core to form a turn back portion and extending across the bead core is well-known/conventional.
JP’303 does not recite ∆Gm is in a range of 10% to 60%.  However, this claim limitation in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’303 teaches a working example in Table 1 wherein Ti = 3.85 mm, Si = 2.30 mm, To = 4.05 mm, and So = 2.80 mm and the corresponding ∆Gm would be reasonably between ∆G1 and ∆G2. 
The corresponding ∆G1 = (G1before-G1after)/G1before x100 = (Ti-Si/Ti)x100 = ((3.85-2.30)/3.85) x 100 ≈ 40.3%
The corresponding ∆G2 = (G2before-G2after)/G2before x100 = (To-So/To)x100 = (4.05-2.80)/4.05) x 100 ≈ 30.9%
The corresponding ∆Gm should be between 30.9%-40.3% since Gm is in between G1 and G2.
JP’303 is silent to a rubber occupancy ratio; however, FIG. 1 of Samoto teaches a pneumatic tire comprising a carcass layer forming a closed region surrounding a bead core; particularly, the bead filler 9 is not included in the closed region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with a carcass layer forming a closed region that surrounds the bead core wherein a rubber occupancy ratio in the closed region is 15% or less since Samoto shows it is well-known in the tire art to provide a pneumatic tire having a carcass ply forming a closed region that is absent a bead filler, having an extremely low amount of rubber material around the bead core, and is structurally similar to the present invention.
JP’303 does not recite 0.50≤Lr/Lm≤1.0; however, the tire of JP’303 satisfying the claimed relationship would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Isaka teaches an arc portion 18 (i.e. an “intersection point” where the two types of linear portions with mutually different inclination angles are connected) located in the middle region in the tire width direction of a bead core; in other words, Lr is substantially similar to Lm and would reasonably overlap with the claimed range.  
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection applied in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/09/2022